DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/21/20 is being considered by the examiner.

Response to Amendment
This office action is in response to preliminary amendment filed on 12/26/19.  Claims 24-46 are currently pending.

Allowable Subject Matter
Claims 24-46 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 24, a first prior art of record, “3GPP TSG-RAN WG2 Meeting #97bis, R2-1702893”, teaches a method, comprising: determining, by a terminal device (UE) according to a terminal device identifier (UE ID), an occasion set (multiple paging occasions) for paging the terminal device within a discontinuous reception period (DRX cycle) (a network may distribute paging occasions based 
A second prior art reference, LIU (US 2019/0357170), teaches determining, by a terminal device (uRLLC terminal), a paging occasion for paging the terminal that is equal to a total quantity (sum) of synchronization signals in a synchronization signal set (m SS Blocks) (uRLLC terminal determines paging occasion that corresponds to a first time domain length that is a sum of the time domain lengths corresponding to m SS Blocks and m time-frequency resources [paragraphs 156, 158].
However, none of the cited prior art either alone or in combination provides the motivation to teach “wherein the occasion set for paging the terminal device comprises a first occasion for paging the terminal device and a second occasion for paging the terminal device, and a total quantity of occasions for paging comprised in the occasion set for paging the terminal is equal to a total quantity of synchronization signals in a synchronization signal set” in combination with all of the remaining limitations of the claim.  Claim 32 recites similar subject matter and is allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAM T HUYNH/Primary Examiner, Art Unit 2647